Citation Nr: 9934709	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the lumbar spine, Muscle Group XX, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy L. Presson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 40 percent for residuals of a GSW of the lumbar 
spine, Muscle Group XX.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
February 1998.  The RO received his substantive appeal in 
April 1998.  The veteran and his spouse thereafter presented 
testimony at a hearing held by the undersigned Member of the 
Board at the local VARO (Travel Board) in September 1999.

At the beginning of the Travel Board hearing, the veteran and 
his attorney specifically raised claims for service 
connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and a total rating based 
on individual unemployability.  During the hearing course, 
the veteran also raised claims for service connection for 
chronic headaches, as well as sexual and voiding 
dysfunctions, secondary to his service-connected GSW of the 
lumbar spine.  Since these issues have not been properly 
developed for appellate review by the Board, and are not 
inextricably intertwined with the issue on appeal, they are 
hereby referred to the RO for appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


REMAND

As a preliminary matter, the Board observes that the veteran 
filed his present claim for increased on July 31, 1997, after 
the July 3, 1997 amendments became effective as to sections 
of the VA Schedule for Rating Disabilities pertaining to 
Muscle Injuries.  Therefore, only the 'new' version of this 
regulation will be considered in conjunction with the present 
claim.

In this regard, the Board observes that the veteran's claim 
of entitlement to a disability rating in excess of 40 percent 
for residuals of a GSW of the lumbar spine, Muscle Group XX, 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Here, the veteran testified that he had been recently awarded 
entitlement to Social Security Disability Benefits "because 
of service-connected disabilities aggravated by on-the-job 
disabilities."  See Hearing Transcript at 2.  At the 
conclusion of the hearing, he submitted a copy of the 
administrative law judge's decision, with an initial waiver 
of RO consideration. 

Records pertaining to the award of such benefits by the SSA, 
if any, have not been associated with the record certified 
for appellate review.  As the United States Court of Appeals 
for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Inasmuch as the veteran has also testified that his lumbar 
spine disorder has increased in severity since his last VA 
examination in 1997, the Board also finds that a current VA 
orthopedic examination is necessary.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected residuals of a GSW of 
the lumbar spine, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  Efforts to obtain 
these records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected GSW residuals of 
the lumbar spine.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  X- 
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected lumbar spine disorder, 
including complete ranges of motion 
studies and neurologic pathology.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected GSW of the lumbar, to include 
observations of pain on motion, 
descriptions of any scars or deformity, 
excess fatigability, incoordination, 
weakened movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected residuals of a GSW of 
the lumbar spine on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  It should then 
be associated with the veteran's claims 
folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Upon completion of the foregoing, the 
RO must re-adjudicate the veteran's claim 
for an increased disability rating 
residuals of a GSW of the lumbar spine, 
Muscle Group XX.

6.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


